         Case 2:21-cv-00754-CCW Document 13 Filed 07/12/21 Page 1 of 9




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

N.G., a minor, by and through BRITTANY           )   CIVIL DIVISION
GONZALEZ, N.G.’s Parent and Natural              )
Guardian, and BRITTANY GONZALEZ,                 )   No: 2:21-cv-754
                                                 )
                  Plaintiffs,                    )
                                                 )
                      v.                         )
                                                 )   ELECTRONICALLY FILED
INSTANT BRANDS, INC., and TARGET                 )
CORPORATION,                                     )
                                                 )   TRIAL BY JURY OF TWELVE
                 Defendants.                     )   DEMANDED

  DEFENDANT TARGET CORPORATION’S BRIEF IN SUPPORT OF MOTION TO
          DISMISS PLAINTIFFS’ PUNITIVE DAMAGES CLAIMS

        AND NOW, comes Defendant, Target Corporation (hereinafter “Target”) by and through

its counsel, Marshall Dennehey Warner Coleman & Goggin, Joseph V. Lesinski, Esquire, and

Lauren E. Purcell, Esquire, and sets for the the following Brief in Support of Motion to Dismiss

Plaintiffs’ Punitive Damages Claims:

   I.      STATEMENT OF FACTS

        This matter arises from an incident involving an Instant Pot pressure cooker, which

Plaintiffs allege was designed, manufactured, and distributed by Defendant Instant Brands, Inc.

See generally, Plaintiffs’ Complaint (ECF #1), a true and correct copy attached hereto as Exhibit

“A”. The Plaintiffs, minor N.G. and Brittany Gonzalez (hereinafter collectively referred to as

“Plaintiffs”), aver that on August 18, 2020, Plaintiff Brittany Gonzalez purchased an Instant Pot

from a Target store located at 600 Cahuvet Drive, Pittsburgh, Pennsylvania 15275. Id. at ¶ 22.

Plaintiffs contend that the subject Instant Pot was defective in that it allegedly failed to prevent

the lid of the pot from being removed while the unit remained pressurized. Id. at ¶¶ 24, 28.

Plaintiffs aver that on September 18, 2020, as Plaintiff Brittany Gonzalez was using the Instant
             Case 2:21-cv-00754-CCW Document 13 Filed 07/12/21 Page 2 of 9




Pot, the claimed defect allegedly caused the contents of the pot to spill out, which resulted in

injuries to Plaintiffs. Id. at ¶¶ 29-44.

            Plaintiffs filed their Complaint on June 8, 2021. With regard to Target, Plaintiffs assert

claims for strict product liability (Counts I and II), negligence (Count III), and negligent/reckless

misrepresentation (Count IV).          Id. at ¶¶ 45-81. In the ad damnum clauses of each of these

claims, Plaintiffs seek an award of punitive damages. See Id. In support of their claim for

punitive damages, Plaintiffs aver that “Defendants knew or should have known that Instant Pots

possess a seriously safety risk to Plaintiffs and the public.” Id. at ¶¶ 27, 29, 27, 29, 46, 58-60,

70.     Plaintiffs further aver that despite this knowledge, Defendants continue to design,

manufacture, and/or sell Instant Pot pressure cookers. Id. at ¶ 27.

            As set forth below, Plaintiffs have failed to plead facts sufficient to meet the standard for

the award of punitive damages under Pennsylvania law. Plaintiffs’ Complaint contains nothing

more than conclusory and speculative averments with regard to their punitive damages claim

against Target, which fail to show that Plaintiffs are entitled to punitive damages. Target

therefore respectfully requests that this Honorable Court grant the within Motion to Dismiss

pursuant to Federal Rule of Civil Procedure 12(b)(6) and dismiss any and all claims for punitive

damages against Target, including the allegations of reckless, callous, and depraved indifference

made in support of these claims.

      II.      LEGAL STANDARD

            Pursuant to Federal Rule of Civil Procedure 12(b)(6), a complaint may be dismissed

when it fails "to state a claim upon which relief can be granted." Fed.R.C.P. 12(b)(6). In

reviewing a motion to dismiss, a court must "'accept all factual allegations as true, construe the

complaint in light most favorable to the plaintiff, and determine whether, under any reasonable




                                                     2
         Case 2:21-cv-00754-CCW Document 13 Filed 07/12/21 Page 3 of 9




reading of the complaint, the plaintiff may be entitled to relief.'" Phillips v. County of Allegheny,

515 F.3d 224, 233 (3d Cir. 2008) (citing Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007)).

In order to "survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to state a claim to relief that is plausible on its face." Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (internal citations omitted). “‘A claim has facial plausibility when the

plaintiff pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.'" Connelly v. Lane Constr. Corp., 809 F.3d 780,

786 (3d Cir. 2016) (quoting Iqbal, 556 U.S. at 678); see also Sheridan v. NGK Metals Corp., 609

F.3d 239, 262 n.27 (3d Cir. 2010).

       To meet this obligation, Plaintiff must allege more than "'mere labels and conclusions'" or

"'a formulaic recitation of the elements of a cause of action.'" Fowler v. UPMC Shadyside, 578

F.3d 203, 210 (3d Cir. 2009) (quoting Twombly, 550 U.S. at 555; Phillips, 515 F.3d at 232). The

“factual allegations must be enough to raise a right to relief above the speculative level” and “it

demands more than an unadorned, the-defendant-unlawfully-harmed-me accusation.” Twombly,

550 U.S. at 555 (internal citations omitted). Conclusory or bare bones allegations will no longer

survive a motion to dismiss, and "'threadbare recitals of the elements of a cause of action,

supported by mere conclusory statements, do not suffice.'" Fowler, 578 F.3d at 210 (quoting

Iqbal, 556 U.S. at 678). "[A] complaint must do more than allege the plaintiff's entitlement to

relief. A complaint has to 'show' such an entitlement with its facts." Fowler, 578 F.3d at 211

(citing Phillips, 515 F.3d at 234-35). A complaint does not meet this standard "'[w]here the well

pleaded facts do not permit the Court to infer more than the mere possibility of misconduct, a

Complaint has alleged – but it has not ‘show[n]’ – that the pleader is entitled to relief.'” Phillips,

578 F.3d at 211 (quoting Iqbal, 556 U.S. at 678).




                                                  3
           Case 2:21-cv-00754-CCW Document 13 Filed 07/12/21 Page 4 of 9




          In reviewing the sufficiency of a complaint, a court must first "'tak[e] note of the

elements [the] plaintiff must plead to state a claim.'" Connelly, 809 F.3d at 787 (quoting Iqbal,

556 U.S. at 675). Next, the court "should identify allegations that, 'because they are no more

than conclusions, are not entitled to the assumption of truth.'" Id. (quoting Iqbal, 556 U.S. at

675; citing Burtch v. Milberg Factors, Inc., 662 F.3d 212, 224 (3d Cir. 2011)). Lastly, "'[w]hen

there are well-pleaded factual allegations, [the] court should assume their veracity and then

determine whether they plausibly give rise to an entitlement to relief.'" Id. (quoting Iqbal, 556

U.S. at 679). In other words, the court must separate the factual and legal elements, in which the

court must accept all of the complaint's well-pleaded facts as true while disregarding any legal

conclusion. Fowler, 578 F.3d at 210-11.

   III.      ARGUMENT

          Federal courts sitting in diversity jurisdiction must apply the substantive law of the state

in which it sits. Kester v. Zimmer Holdings, Inc., 2010 U.S. Dist. LEXIS 59869, *14 (W.D. Pa.

2010) (citing Erie R.R. Co. v. Tompkins, 304 U.S. 64, 78 (1938)); see also Griggs v. Bic Corp.,

981 F.2d 1429, 1431 (3d Cir. 1992).           Accordingly, Pennsylvania law must be applied in

analyzing the adequacy of Plaintiffs’ for punitive damages.

          The function of punitive damages "is to deter and punish egregious behavior." Martin v.

Johns-Manville Corp., 494 A.2d 1088, 1096 (Pa. 1985), rev'd on other grounds sub nom.

Punitive damages serve as a deterrence as well as a punishment function." Hall v. Jackson, 788

A.2d 390, 403 (Pa. Super. 2001), citing Johnson v. Hyundai Motor America, 698 A.2d 631, 639

(Pa. Super. 1997). As such, punitive damages are an "extreme remedy" available only in the

most exceptional matters. Martin, 494 A.2d at 1098 n.14.




                                                   4
         Case 2:21-cv-00754-CCW Document 13 Filed 07/12/21 Page 5 of 9




       In analyzing the issue of whether or not punitive damages should be awarded to a

plaintiff, courts have embraced the guidelines of Section 908 of the Restatement (Second) of

Torts, which provides that "[p]unitive damages may be awarded for conduct that is outrageous,

because of the defendant's evil motive or his reckless indifference to the rights of others."

Restatement (Second) of Torts §908 (1979); Feld v. Merriam, 485 A.2d 742 (Pa. 1984). Section

908(2) states:

       'Punitive damages may be awarded for conduct that is outrageous, because of the
       defendant's evil motive or his reckless indifference to the rights of others. In
       assessing punitive damages, the trier of fact can properly consider the character of
       the defendant's act, the nature and the extent of the harm to the plaintiff that the
       defendant caused or intended to cause and the wealth of the defendant.'

Martin, 494 A.2d at 1096 (quoting Restatement (Second) of Torts, § 908(2)). "The state of mind

of the actor is vital. The act, or the failure of the act, must be intentional, reckless or malicious."

Feld, 485 A.2d at 748.

       "'[A] court may not award punitive damages merely because a tort has been committed.'"

Davis v. Clear Lake Lumber, Inc., 6 Pa. D. & C.4th 67, 73 (Pa. Com. Pl. 1989) (quoting

Delahanty v. First Pennsylvania Bank, N.A., 464 A.2d 1243 (Pa. Super. 1983)).                 Instead,

"'[a]dditional evidence must demonstrate willful, malicious, wanton, reckless or oppressive

conduct.'" Id. (quoting Delahanty, supra); see also Weston v. Northampton Personal Care, Inc.,

62 A.3d 947, 961 (Pa. Super. 2013) (quoting J.J. DeLuca Co., Inc. v. Toll Naval Associates, 56

A.3d 402 (Pa. Super. 2012)) ("'Punitive damages will lie only in cases of outrageous behavior,

where defendant's egregious conduct shows either an evil motive or reckless indifference to the

rights of others. Punitive damages are appropriate when an individual's actions are of such an

outrageous nature as to demonstrate intentional, willful, wanton, or reckless conduct'").

Outrageous conduct has been defined as an "act done with bad motive or with a reckless




                                                  5
         Case 2:21-cv-00754-CCW Document 13 Filed 07/12/21 Page 6 of 9




indifference to the interests of others." McClellan v. Health Maintenance Organization of

Pennsylvania, 604 A.2d 1053, 1061 (Pa. Super. 1992) (citations omitted); Focht v. Rabada, 268

A.2d 157 (Pa. Super. 1970), citing Restatement (Second) of Torts §908(b).

       Thus, "in Pennsylvania, a punitive damages claim must be supported by evidence

sufficient to establish that (1) a defendant had a subjective appreciation of the risk of harm to

which the plaintiff was exposed and that (2) he acted, or failed to act, as the case may be, in

conscious disregard of that risk." Hutchison v. Luddy, 870 A.2d 766, 772 (Pa. 2005) (citing

Martin, 494 A.2d at 1097-98). Punitive damages, therefore, "are awarded only for outrageous

conduct, that is, for acts done with bad motive or with a reckless indifference to the interests of

others." Martin, 494 A.2d at 1097-98 (emphasis added). "An essential fact needed to support a

claim for punitive damages is that the defendant's conduct must have been outrageous." Smith

v. Brown, 423 A.2d 743, 745 (Pa. Super. 1980) (emphasis added).

        Accordingly, "[p]unitive damages may not be awarded for misconduct which constitutes

ordinary negligence such as in advertence, mistake and errors of judgment." Hall, 788 A.2d at

403, citing McDaniel v. Merck, Sharp & Dohme, 533 A.2d 436, 447 (Pa. Super. 1987); Martin,

494 A.2d at 1097 (citing Restatement (Second) of Torts, § 908 cmt. b); see also Davis, 6 Pa. D.

& C.4th at 73. Further, a showing of gross negligence is not enough to warrant punitive

damages. Takes v. Met. Edison Co., 695 A.2d 397, 400 n. 4 (Pa. 1997); Hutchinson, 870 A.2d at

772; Martin, 494 A.2d at 1098.

       For example, in Tucker v. Bernzomatic, 2010 WL 1838704 (E.D. Pa. 2010), the plaintiff

was injured while using a torch to fix a broken pipe. Tucker, 2010 WL 1838704 at *1. The

plaintiff raised negligence, strict products liability, and breach of warranties claims against the

defendants, including a claim for punitive damages. Id. at *1 n.1. The defendants filed a motion




                                                6
         Case 2:21-cv-00754-CCW Document 13 Filed 07/12/21 Page 7 of 9




to dismiss the punitive damages claim and, in support of this motion, argued that the allegations

in the plaintiff’s complaint did not support a claim for punitive damages. Id. at *2. In deciding

the defendants’ motion to dismiss, the district court noted that the plaintiff’s claim for punitive

damages was based upon the allegation that defendants knew the torch was unsafe but sold it

nevertheless. Id. However, the district court ruled that the pleading standards set forth in Iqbal

and Twombly required more than conclusory allegations in order to survive a motion to dismiss.

Id. at *2-3. The district court reasoned that “[a] complaint that ‘tenders a naked assertion devoid

of further factual enhancement,’ . . . must be dismissed.” Id. at *3 (quoting Iqbal, 556 U.S. at

678).

        The Tucker court found that the plaintiff’s complaint failed to include any allegations as

to how or why the defendants knew their product was dangerous. Id. at *4. The court reasoned

that “[m]ore is required than an unadorned assertion that [the] defendants ‘knew’ the torch was

unsafe.” Id. The district court ruled that the complaint therefore did not contain sufficient

factual content to allow the court to “draw the reasonable inference that [the defendants] have

acted in an outrageous fashion.” Id. As such, the district court held that the punitive damages

claim was dismissed. Id. See also Smith, 423 A.2d at 745 (The Superior Court of Pennsylvania

found that the plaintiff's allegation that the defendant failed to act with due regard also raised the

key question as to "why [the defendant] failed to have due regard." The Superior Court reasoned

that "[w]ithout the answer to that question, there is no way to determine if [the defendant's]

conduct was outrageous.”) (emphasis added).

        In the present matter, akin to Tucker, Plaintiffs have failed to plead any facts in their

Complaint sufficient to warrant an award of punitive damages against Target.                Notably,

Plaintiffs’ Complaint only avers that the Defendants collectively knew or should have known of




                                                  7
         Case 2:21-cv-00754-CCW Document 13 Filed 07/12/21 Page 8 of 9




the claimed defect contained in Instant Pots and the alleged risk of harm this claimed defect

posed to the public. See Exhibit “A” at ¶¶ 27, 29, 46, 58-60, 70. The Complaint is completely

devoid of any supporting facts as to how each individual Defendant acquired and had this

alleged knowledge. Plaintiffs failed to plead any facts as to the specific knowledge Target had of

the alleged defect and the risks allegedly associated with this defect. Importantly, there are

absolutely no facts in the Complaint to answer the key question as to how or why Target knew

that the subject Instant Pot was defective and unreasonably dangerous. The bald allegations

contained in the Complaint are nothing more than conclusory and speculative statements that

amount only to threadbare recitals of the requisite elements of a claim for punitive damages.

Such averments are insufficient to support a claim for punitive damages.

       Plaintiffs further failed to allege any facts specifically as to Target that give rise to, or

even suggest that Target’s alleged actions were of a sufficient quality and character to support

the imposition of punitive damages. Plaintiffs’ Complaint merely alleges that Target marketed

and sold Instant Pots, including the subject unit at issue in this matter. See Id. at ¶¶ 12, 22. Even

accepting Plaintiffs’ allegations as true for the purposes of this Motion to Dismiss, no action on

the part of Target is or could be construed to show that Target acted with bad motive or reckless

indifference. There are no facts pleaded as to the mental state of Target from which to draw a

reasonable inference that Target acted in an outrageous fashion. The mere act of marketing

and/or selling a product does not raise to the level of outrageous conduct. At best, Plaintiffs’

averments merely allege negligent conduct, which is not enough to warrant punitive damages.

As the averments contained in the Complaint do not draw any reasonable inference that Target

acted in an outrageous fashion, they are insufficient to support a claim for punitive damages.

The Complaint does not show that Plaintiffs are entitled to punitive damages from Target. The




                                                 8
          Case 2:21-cv-00754-CCW Document 13 Filed 07/12/21 Page 9 of 9




allegations of Plaintiffs’ Complaint therefore fall short of the requisite plausibility pleading

standard. As such, Plaintiffs’ punitive damages claim must be dismissed in its entirety.

   IV.      CONCLUSION

         For all of the foregoing responses, Defendant Target Corporation respectfully requests

that this Honorable Court grant the within Motion to Dismiss pursuant to Federal Rule of Civil

Procedure 12(b)(6) and dismiss any and all claims for punitive damages against Defendant

Target Corporation, including the allegations of “reckless, callous, and depraved indifference,”

with prejudice.

                                             Respectfully submitted,

                                             MARSHALL DENNEHEY
                                             WARNER COLEMAN & GOGGIN

DATE: July 12, 2021                  BY:      /s/ Joseph V. Lesinski
                                             JOSEPH V. LESINSKI, ESQUIRE
                                             PA ID #312796
                                             LAUREN E. PURCELL, ESQUIRE
                                             PA ID #316850
                                             Counsel for Defendant, TARGET CORPORATION
                                             Union Trust Building
                                             501 Grant Street, Suite 700
                                             Pittsburgh, PA 15219
                                             (412) 803-1140 / (412) 803-1188 fax
                                             jvlesinski@mdwcg.com
                                             lepurcell@mdwcg.com




                                                9
